         Case
          Case1:19-cv-10964-PKC
               1:19-cv-10964-PKC Document
                                  Document113-2
                                           115 Filed
                                           116  Filed02/09/21
                                                     01/11/21
                                                      12/21/20 Page
                                                                Page12ofof34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------X
 FIRST DATA MERCHANT SERVICES LLC,
                                                                                Case No. 1:19-cv-10964 (PKC)
                                    Plaintiff,                                                AMENDED
                                                                                ________________
                                                                                ________________
                                                                                 ________________
                                                                                [PROPOSED]
                                                                                _______________ ORDER
                  -against-

 MM DEVELOPMENT COMPANY d/b/a PLANET 13;
 SISTEM COMMERCE CITY LLC d/b/a SILVER STEM FINE
 CANNABIS; KTZ HOLDINGS, INC. d/b/a SILVER STEM;
 GTR SOURCE, LLC; NEW YORK CITY MARSHAL
 STEPHEN W. BIEGEL; ML FACTORS FUNDING LIMITED
 LIABILITY COMPANY; PELICAN COMMUNICATIONS,
 INC. d/b/a THE PELICAN GROUP; LINX CARD, INC.; and
 GIVV, INC.

                                    Defendants, and

 STRAND VIEW ENTERPRISES, LLC; SUNRISE
 PHARMACY LLC; BLUE WAVE MANAGEMENT LLC;
 INLAND MEDICAL CONSULTANTS, LLC d/b/a
 ADVANCED THERAPEUTICS.

                                     Intervenor-Defendants.
 ---------------------------------------------------------------------------X

        The Court has reviewed the joint letter motion and stipulation for the disbursal of the

interpleaded funds submitted by MMD Development Company d/b/a Planet 13 (“Planet 13”),

Sistem Commerce City LLC d/b/a Silver Stem Fine Cannabis (“Silver Stem”), KTZ Holdings

Inc. d/b/a Silver Stem (“KTZ,” together with Silver Stem “Silver Stem”), GTR Source, LLC

(“GTR”), Pelican Communications, Inc. d/b/a the Pelican Group (“Pelican”) Strand View

Enterprises, LLC, Sunrise Pharmacy LLC, Blue Wave Management LLC; Inland Medical

Consultants, LLC d/b/a Advanced Therapeutics (collectively, “Strand View”), and De

Amsterdam d/b/a The Herb Center (“De Amsterdam”) (collectively, the “Parties”).
      Case
       Case1:19-cv-10964-PKC
            1:19-cv-10964-PKC Document
                               Document113-2
                                        115 Filed
                                        116  Filed02/09/21
                                                  01/11/21
                                                   12/21/20 Page
                                                             Page23ofof34




IT IS HEREBY ORDERED as follows:


      1.    De Amsterdam’s Motion to Intervene (Dkt. No. 112) is Granted.

      2.    The parties’ Stipulated Motion for the Disbursement of the Interpleaded Funds is
            Granted.

      3.    The Clerk of Court is directed to deduct from the income earned on the funds on
            deposit, a fee and tax withholdings as set forth in Local Rule 67.1 and authorized
            by the Judicial Conference of the United States, 28 U.S.C. § 1914 and is then
            directed to disburse the remaining funds, including the accrued interest, as
            follows:

            a.     45.852% (approximately $284,083.15) to Cohen Tauber Spievack &
                   Wagner P.C. Trust Account, as counsel for GTR, 420 Lexington Avenue,
                   Suite 2400, New York, New York 10170

           b.      31.495% (approximately $195,127.82) to Heaton Fontano, Ltd. Trust
                   Account, as counsel for Strand View, 136 E South Temple, Ste 1400 Salt
                   Lake City, UT 84111

            c.     16.683% (approximately $103,361.14) to Cornerstone Law Group Trust
                   Account, as counsel for Planet 13, 351 California St. Ste 600, San
                   Francisco, Ca. 94104

           d.      3.840% (approximately $ 23,792.99) to Moore Law Trust Account as
                   counsel for De Amsterdam, 600 Third Ave., 2nd Fl. New York, New York
                   10016

            e.     2.130% (approximately $ 13,195.46) to Sobel Law Offices P.C. Trust
                   Account as counsel to Silver Stem, 175 Eileen Way, Syosset, New York
                   11791

      4.    GTR’s cross-claims against Linx Card Inc. and Givv, Inc. are dismissed without
            prejudice;

      5.    Pelican’s cross-claim against Linx Card Inc. and Givv, Inc. is dismissed without
            prejudice;

      6.    Upon disbursement of the funds, all other claims, cross-claims and counterclaims
            in this action are DISMISSED.
 Case
  Case1:19-cv-10964-PKC
       1:19-cv-10964-PKC Document
                          Document113-2
                                   115 Filed
                                   116  Filed02/09/21
                                             01/11/21
                                              12/21/20 Page
                                                        Page34ofof34


SO ORDERED.
2/9/2021
                                           ________________________
